Case: 14-41285      Document: 00513121268         Page: 1    Date Filed: 07/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                              July 20, 2015
                                    No. 14-41285
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE EZEQUIEL MUNOZ-MUNOZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:14-CR-1107-1


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jose Ezequiel Munoz-Munoz appeals the sentence imposed on his
conviction for being found unlawfully in the United States following a previous
deportation. He argues that the district court plainly erred in assessing the
drug trafficking enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(i) based on his
2011 federal convictions for conspiracy to distribute and possession with intent
to distribute five kilograms or more of cocaine and possession with intent to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41285    Document: 00513121268     Page: 2   Date Filed: 07/20/2015


                                 No. 14-41285

distribute 500 grams or more of cocaine. According to Munoz-Munoz, those
offenses did not require proof of commercial activity and therefore extend more
broadly than the generic definition of a drug trafficking offense.
      As he concedes, his argument is reviewed under the plain error standard
because it was not raised in the district court. See United States v. Rodriguez-
Escareno, 700 F.3d 751, 753 (5th Cir. 2012). The drug trafficking enhancement
under § 2L1.2(b)(1)(A)(i) is not rendered inapplicable merely because the prior
conviction did not require proof of remuneration or commercial activity.
United States v. Martinez-Lugo, 782 F.3d 198, 202-05 (5th Cir. 2015). Contrary
to Munoz-Munoz’s argument, the federal offenses of conspiracy to distribute a
controlled substance and possession with intent to distribute a controlled
substance qualify as drug trafficking offenses under § 2L1.2(b)(1)(A)(i).
Rodriguez-Escareno, 700 F.3d at 754. Munoz-Munoz has not demonstrated
error, much less plain error, in the district court’s assessment of the
§ 2L1.2(b)(1)(A)(i) enhancement.
      AFFIRMED.




                                       2